Citation Nr: 0920968	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue and floor of mouth due to radiation exposure.  


REPRESENTATION

Appellant represented by:	William C. Walker, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from May 1954 to May 
1958, and from August 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Jackson, Mississippi, on brokerage for the RO in Wichita, 
Kansas, which reconsidered and denied service connection for 
squamous cell carcinoma of the mouth and tongue due to 
radiation exposure. 

In a January 1993 rating decision, the RO affirmed a December 
1982 rating decision denying service connection for squamous 
cell carcinoma of the tongue and floor of mouth due to 
ionizing radiation exposure.  At that time, 38 C.F.R. § 3.11 
(2008) set forth an exclusive list of "radiogenic diseases" 
that could qualify for service connection based on radiation 
exposure.  Cancer of the tongue and mouth were not included 
in this list, and therefore the appellant's squamous cell 
carcinoma could not be service connected under this section.  
The appellant was notified in a January 1993 letter.  He did 
not appeal the decision.  Consequently, the decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.1103 (2008).  

Effective November 30, 1999, VA amended 38 C.F.R. § 3.311(b) 
by adding "any other cancer" to the list of radiogenic 
diseases that could potentially have resulted from radiation 
exposure.  In light of this amendment, the RO reconsidered 
the appellant's claim and affirmed the January 1993 rating 
decision.  

When an intervening substantive change in applicable law 
provides a "new basis of entitlement to a claimed benefit," 
a claimant may receive consideration of a claim de novo, or 
as a "new" claim, even though the claim is based on 
essentially the same facts involved in the previously 
adjudicated claim.  See Routen v. West, 142 F.3d 1434, 1441-
42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. 
Cir. 1994).  Promulgation of the VA regulation adding "any 
other cancer" to the list of radiogenic diseases under 
§ 3.311(b), following the January 1993 RO decision, provides 
the appellant with a "new basis of entitlement" for service 
connection due to radiation exposure.  Id.  Thus, the Board 
will consider the appellant's instant claim as a new claim, 
rather than as an attempt to reopen a previously denied 
claim. 

In his September 2008 Form 9, the appellant also sought 
service connection for hearing loss and heart problems.  
These issues were not addressed in the July 2007 rating 
decision and have not otherwise been adjudicated as of yet.  
The Board refers these issues to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional assistance in developing evidence pertinent to the 
appellant's claim must be provided.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

While the Veteran was sent a March 2006 letter informing him 
of what evidence is needed to determine the elements of 
disability rating and effective date, the Veteran was not 
notified of the other three elements in a claim for service 
connection.  Furthermore, he was not notified of what 
evidence VA will seek to provide and what evidence he is 
expected to provide. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

